Citation Nr: 1426592	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1990 to December 1994 and from January 2003 to January 2004.  He also had periods of service in the Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.

The Veteran's claim of entitlement to service connection for depression is combined with a claim for any other psychiatric disorder that may be found.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Of record there are diagnoses of depression, anxiety, and panic disorder.  Thus, the claim has been recharacterized as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for several reasons.  First, remand is required because the record shows that the Veteran received benefits from the Social Security Administration (SSA).  However, the records pertaining to the Veteran's SSA application are not associated with the claims file.  

Second, remand is also required because the Veteran claimed that he testified at the court martial of one of the individuals who assaulted him in service, but the AOJ did not attempt to verify any of the information provided by the Veteran regarding that proceeding.  

Third, the 2010 VA examination was inadequate.  It did not consider the Veteran's claimed military sexual assault and did not provide an etiological opinion regarding non-PTSD psychiatric disorders.   

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the National Personnel Record Center (NPRC) or other appropriate facility and attempt to determine the character of discharge of and whether court martial proceedings were instituted against the individuals the Veteran stated assaulted him in service.  The AOJ must document for the claims file what actions were taken, what information was provided, and the results.  The Board notes that the Veteran's representative has provided the name of one of the alleged assailants.  In completing this directive, the AOJ must conduct thorough research, but must also take care to avoid any privacy violations.

3.  After any additional records are associated with the claims file, and regardless if any incident is verified, schedule a VA examination regarding the Veteran's claimed psychiatric disorders.  A VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist must conduct this examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant documents in the electronic claims file must be printed and made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must elicit from the Veteran a detailed history of the alleged in-service events.  The Veteran has contended that his current psychiatric disorder began during his military service when he was sexually assaulted.  He also stated that he received small arms fire in Somalia on more than one occasion, was ordered to shoot someone, and searched for crewmembers of a helicopter that crashed at sea while in service.  


The examiner must answer the following questions:  

(1) Is it at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether any of his current psychiatric diagnoses, to include PTSD, major depressive disorder, anxiety disorder, and panic disorder are related to the alleged incident(s).  The examiner must address the Veteran's lay statements and buddy statements noting anger and other difficulties during active duty;

(2) Is it at least as likely as not (i.e., a probability of at least 50 percent or more) that each PTSD and each currently diagnosed psychiatric disorder are etiologically related to an event, injury or disease in service.  For purposes of this examination, the examiner must presume that the Veteran's nonsexual assault statements are true and accurate;

(3) Regarding PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV; if so, the examiner must provide an opinion whether PTSD can be related to the stressor or stressors claimed by the Veteran, to include the incidents involving small arms fire in Somalia on more than one occasion, being ordered to shoot someone, and searching for crewmembers of a helicopter that crashed at sea while in service.  Additionally, the examiner should provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



